DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Re claim 1, in line 14, replace “directly/indirectly” with “directly or indirectly”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al., US 5,457,391 in view of Sul et al., US 20120081138.
Regarding claim 11, Shimizu discloses a configuration, comprising: 
a differential signal input circuit including: a first transistor configured to determine a second output signal of a differential output signal according to a first input signal of a differential input signal (Fig. 8; transistor Q2 or Q4); and a second transistor configured to determine a first output signal of the differential output signal according to a second input signal of the differential input signal (Fig. 8; transistor Q2 or Q4), in which a voltage level of the first input signal is different from a voltage level of the second input signal (Fig. 8; transistors Q2, Q4 connected to different inputs; See also fig. 9C, 9E for voltage levels of input terminals at time t1-t2) during a function test that is used for detecting open-circuited and short-circuited problems (Summary; “load short-circuit/open detection circuit”); a current source coupled between a first voltage terminal of the differential signal input circuit and a first power-supply terminal (Fig. 8; constant current source 9 to ground terminal being a first power supply terminal), and configured to determine a total current passing through the differential signal input circuit in a normal condition without any detected open-circuited problem and any detected short-circuited problem (“Each of the values of currents IC1, IC4, and IW equals to a value of a current flowing into a constant current source 9”); and a differential signal output wire circuit coupled with high voltage terminals of the first transistor and the second transistor, and configured to output the differential output signal that is a to-be-tested signal during a performance test (Fig. 8; connection to transistors Q1, Q3, Q15), wherein during the function test, the voltage level of the first input signal and the voltage level of the second input signal are respectively dependent on a state of a second switch and a state of a first switch (Fig. 8; voltage of Q4 dependent on Q3, voltage of Q2 dependent on Q1 or Q15), the state of the second switch allows or forbids the total current to pass through the first transistor (Fig. 8; state of Q3 in a nonconductive state would limit current to Q4), the state of the first switch allows or forbids the total current to pass through the second transistor (Fig. 8; state of Q1 or Q15 in a nonconductive state would limit current to Q2), and the state of the first switch is different from the state of the second switch (Fig. 9B, 9D; state of terminal 2 and 7 are different from each other at multiple times).
Shimizu is silent in wherein the configuration is a transmitter capable of executing multiple tests based on a direct-current (DC) coupling.  However, Sul teaches a transmitter capable of executing tests based on a DC coupling (Fig. 2; transmitter 210, ¶[0039]).   It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the transmitter of Sul into the device of Shimizu for the benefit of providing fault detection multiple types of devices.  
Regarding claim 14, Sul teaches wherein the transmitter is coupled to a receiver without any intervening multiplexer (Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the transmitter/ receiver of Sul into the device of Shimizu for the benefit of providing fault detection multiple types of devices.  
Regarding claim 15, Shimizu is silent in wherein the transmitter is an HDMI transmitter.  However, Sul discloses wherein a transmitter is an HDMI transmitter (¶[0036]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the transmitter of Sul into the device of Shimizu for the benefit of providing fault detection multiple types of devices.  

Allowable Subject Matter
Claims 1-10, 16-20 are allowed.
Regarding claim 1, prior art does not disclose or suggest: A test system capable of executing multiple tests based on a direct-current (DC) coupling configuration, comprising: “a signal output wire circuit coupled between a second voltage terminal of the signal input circuit and an impedance circuit, and configured to output the output signal that is a to-be-tested signal during a performance test, in which a voltage at the second voltage terminal is higher than a voltage at the first voltage terminal; a receiver coupled to the transmitter in a DC coupling manner, including: the impedance circuit coupled to a second power-supply terminal directly/indirectly, in which an impedance of the impedance circuit and the total current jointly determine strength of the output signal in the normal condition and a voltage at the second power-supply terminal is higher than a voltage at the first power-supply terminal; a measuring circuit configured to measure a target current/voltage between the second power-supply terminal and the first power-supply terminal and thereby generate a measurement result; and a control circuit configured to determine whether a device under test (DUT) is in the normal condition according to the measurement result during a function test that is used for detecting open-circuited and short-circuited problems, in which the DUT is one of the transmitter and the receiver” in combination with all the limitations of claim 1. 
Regarding claim 16, prior art does not disclose or suggest: “A receiver capable of executing multiple tests based on a direct-current (DC) coupling configuration, comprising: “the impedance circuit is configured to determine strength of the differential output signal according to a total current in a normal condition without any detected open-circuited problem and any detected short-circuited problem, and the differential output signal is a to-be-tested signal during a performance test; and a switch circuit configured to couple the impedance circuit to a power-supply terminal or couple a differential signal output terminal to the impedance circuit, the switch circuit including a first switch and a second switch, the differential signal output terminal including the first output terminal and the second output terminal, the first switch being coupled between the power-supply terminal and the first impedance or coupled between the first impedance and the first output terminal, and the second switch being coupled between the power-supply terminal and the second impedance or coupled between the second impedance and the second output terminal, wherein during a function test used for detecting open-circuited and short-circuited problems, the voltage level of the first input signal and the voltage level of the second input signal relate to a state of the second switch and a state of the first switch respectively, and the state of the first switch is different from the state of the second switch” in combination with all the limitations of claim 16. 
Claims 12, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12, prior art does not disclose or suggest: “wherein the function test includes at least one of the following modes: a first-path function test mode used for detecting open-circuited and short-circuited problems in a circumstance that the voltage level of the first input signal turns off the first transistor, the voltage level of the second input signal turns on the second transistor, the first switch is turned on, and the second switch is turned off; a second-path function test mode used for detecting open-circuited and short-circuited problems in a circumstance that the voltage level of the first input signal turns on the first transistor, the voltage level of the second input signal turns off the second transistor, the first switch is turned off, and the second switch is turned on; a first inter-path function test mode used for detecting one or more short-circuited problem(s) in a circumstance that the voltage level of the first input signal turns on the first transistor, the voltage level of the second input signal turns off the second transistor, the first switch is turned on, and the second switch is turned off; and a second inter-path function test mode used for detecting one or more short-circuited problem(s) in a circumstance that the voltage level of the first input signal turns off the first transistor, the voltage level of the second input signal turns on the second transistor, the first switch is turned off, and the second switch is turned on” in combination with all the limitations of claim 12.
Regarding claim 13, prior art is silent in “wherein the first switch and the second switch are turned on concurrently during the performance test” in combination with all the limitations of claim 13. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al., US 20160216317 discloses a test structure for a receiver. 
Tanaka, JP 2009130680 discloses a communication system including DC coupled a transmitter and receiver
Yamamoto et al., US 20210135708 discloses a transmitter/ receiver detection device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/            Examiner, Art Unit 2868